Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment filed on 3/19/2021.
Claims 1-2, 4-11, and 13-20 remain pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-11, and 13-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunisetty et al. (Kunisetty, US 2018/0189046)

Per claim 1,
Kunisetty discloses
allocating users of an application to populations, the populations identifying a subset of users to receive a feature update for the application; ([0025], see groups are defined based on criteria and therefore allocated accordingly to populations as subset of users; [0024], see groups receiving update, first, second……; [0027], see application updates to various devices; Per Specification, [0016], users includes individual devices as unique users. Therefore, users includes devices/servers with applications/software installed.  [0058], see grouping/priority manager dividing devices into groups or batches. )
performing a staged rollout of the feature update for the application, by at least once iteratively: ([0024], schedules the update on a rolling basis at least once.)
pushing the feature update for the application to the identified subset of users;([[0030], [0056], see push update to devices)
 monitoring the performance of the feature update for the application; ([0026], see analysis of aftermath… i.e. risk of failure; [0061], see monitoring prior and after update) 
reallocating users of the application to the populations, based at least in part on the performance and an algorithm specifying a method of reallocation; ([0059], grouping as a function of historical database, such function corresponds to an algorithm to grouping and therefore reallocation. [0060], historical database including failure rate. [0026], see prioritize the group at risk of failure as the best target for update. [0063], see smart scheduler making intelligent decisions based on information from analytics information, including anomaly data.[0073], see smart scheduler schedules based on monitored data database and/or historical database.) based at least in part on a performance metric of statistical power determined based on the monitored performance of the feature update and a size of the identified subset of users ([0052], see statistical relating to the upgrade, calculate anomalies…based on the group receiving the update.   [0054], a predefined percentage of failures, where percentage failures is inherently calculated by number of failures divided by the total number of devices being updated, which corresponds to  the claimed size.  [0080], discloses re-optimize based on update failures exceed a predefined threshold such as five percent due to powered OFF, or being offline, to due to unexpected increase in network traffic. This percentage considered a statistical power or statistical confidence.  When the percentage of update failure is greater than the defined five percent, the system re-optimize according to the detected failure percentage.   And the percentage of failure is calculated based on the number of devices failed divided by the total number of devices in the group and the total number of devices in the group is the size of the identified devices/users.)

and when the feature update has been pushed to all users, determining that the staged rollout is complete. ([0078], see monitoring of update batches according to statistics relating to the update as succeeded, where a succeeded update to a batch indicates all devices/users in the batch has been updated. And a staged roll out can include only one stage. [0030]. See push update.)


Per claim 2, the rejection of claim 1 is incorporated;
Kunisetty discloses
 wherein the algorithm specifying a method of reallocation is time-based according to a series of specified stages. (Kunisetty, [0024], see scheduler to update first group, second group…appears to show a time-based reallocation as the first group is ahead in time as compared to the second group and each update to the first and the second group considered as a series of stages.)

Per claim 4, the rejection of claim 1 is incorporated;
Kunisetty discloses
wherein the algorithm specifying a method of reallocation is risk-based according to a specified risk criteria and a performance metric for the feature update. ([0050], see identify best group for update based on risk of failure.)


Per claim 5, the rejection of claim 1 is incorporated;
Kunisetty discloses

evaluating the monitored performance of the feature update using one or more performance metrics; ([0052], see statistical conclusion of the upgrades)
determining, based on the performance metrics, that the feature update is performing unsuccessfully; ([0054], see failed rate over )
and responsive to the determination, stopping the staged rollout for the feature update. ([0054], see rollback after monitoring failures over five percent as a percentage of failure..[0064], see cancel schedule)


Per claim 6, the rejection of claim 5 is incorporated;
Kunisetty discloses

wherein temporarily stopping the staged rollout for the feature update further comprises reallocating users to populations to roll back the feature update. ([0063], see device in the batch encountered anomaly are considered being reallocated for rollback)

Per claim 7, the rejection of claim 5 is incorporated;
Kunisetty discloses
wherein determining that the feature update is performing unsuccessfully further comprises determining that one or more of the performance metrics is below a specified threshold. ([0054], see determining a percentage of failure over a threshold (5%) as unsuccessful is equivalent to determining it as unsuccessful when it is below 95% successful.  )


Per claim 8, the rejection of claim 1 is incorporated;
Kunisetty discloses

wherein reallocating users of the application to populations further comprises:
 evaluating the monitored performance of the feature update using one or more performance metrics; ([0052], see statistical relating to the upgrade, calculate anomalies…based on the group receiving the update.   [0054], a predefined percentage of failures, where percentage failures is inherently calculated by number of failures divided by the total number of devices being updated, which corresponds to  the claimed size.)
determining, based on the performance metrics, that the feature update is performing successfully; and responsive to the determination, reallocating users of the application to populations to receive the feature update. (Fig. 2, [0063-66], see smart scheduler performs updates to groups and upon unsuccessful update, rollback.  It is inherent that the prior group is successful before the next group is updated)

9. The method of claim 1, 
Per claim 9, the rejection of claim 1 is incorporated;
Kunisetty discloses
wherein monitoring the performance of the feature update further comprises: 
monitoring the performance of the application associated with a population of users continuing to use a prior version; and determining a statistical variance between the performance of the feature update and the performance of the application associated with the population of users continuing to use the prior version. ([0079], see analytics engine using statistics of the upgrade process and determining statistical conclusion related to performance before and after the update; where before the update is considered using prior version.)

Per claims 10-11, 13-18, see rejections of claims 1-2, 4-9.


Response to Arguments
In the remark, 
Applicant argues:
1) Kunisetty does not disclose re-optimize according to statistical power.  
Examiner’s response:
1) Kunisetty, [0080], discloses re-optimize based on update failures exceed a predefined threshold such as five percent due to powered OFF, or being offline, to due to unexpected increase in network traffic. This percentage considered a statistical power or statistical confidence and is not limited to powered OFF.  When the percentage of update failure is greater than the defined five percent which indicated the confidence  is not acceptable the system re-optimize according to the detected failure percentage.   


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Mon-Fri. *:00AM -4:00PM.  Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHILIP WANG/Primary Examiner, Art Unit 2199